                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

 DONALD J. TRUMP,

         Plaintiff,

 v.                                                   Case No. 20-CV-1785-BHL

 WISCONSIN ELECTIONS COMMISSION,
 et al.,

       Defendants.
_____________________________________________________________________________

                      MOTION TO DISMISS OF DEFENDANTS GEORGE L.
                          CHRISTENSON AND JULIETTA HENRY


       Pursuant to Rules 12(b)(1) and (6) of the Federal Rules of Civil Procedure, defendants

George L. Christenson and Julietta Henry hereby move to dismiss plaintiff’s complaint (ECF No.

1) in its entirety on the following grounds: (1) plaintiff lacks standing to bring the claims set forth

in the complaint; (2) plaintiff’s claims are barred on equitable grounds; (3) this Court should

abstain from addressing plaintiff’s claims; and (4) the claims set forth in the complaint fail to state

a claim upon which relief can be granted.

       The grounds for this motion are more fully set forth in the accompanying memorandum of

law and declaration of Andrew A. Jones.




                                                  1

          Case 2:20-cv-01785-BHL Filed 12/08/20 Page 1 of 2 Document 78
     Dated at Milwaukee, Wisconsin this 8th day of December, 2020.

MILWAUKEE COUNTY OFFICE OF                     HANSEN REYNOLDS LLC
CORPORATION COUNSEL
                                               /s/ Andrew A. Jones
Margaret C. Daun                               Andrew A. Jones
Milwaukee County Corporation Counsel           Andrew J. Kramer
901 N. 9th Street, Suite 303                   James F. Cirincione
Milwaukee, WI 53233                            301 N. Broadway, Suite 400
(414) 278-4300 (phone)                         Milwaukee, WI 53202
margaret.daun@milwaukeecountywi.gov            (414) 455-7676 (phone)
                                               (414) 273-8476 (fax)
                                               ajones@hansenreynolds.com
                                               akramer@hansenreynolds.com
                                               jcirincione@hansenreynolds.com

                                               John W. McCauley
                                               10 E. Doty Street, Suite 800
                                               Madison, WI 53703
                                               (608) 841-1351 (phone)
                                               jmcauley@hansenreynolds.com

                                               Attorneys for Defendants
                                               George L. Christenson and Julietta Henry




                                           2

       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 2 of 2 Document 78
